Exhibit 10.2

Settlement Communication

Subject to Fed. R. Evid. 408

Release and Settlement Agreement

 

I. Definitions.

1. “Affiliate” means an entity’s past or current direct or indirect parents,
subsidiaries, affiliates, predecessors, and successors together with their past
and current officers, directors, employees, agents, and attorneys. With respect
to MasterCard, its Affiliates include its members.

2. “American Express” means American Express Company, American Express Travel
Related Services Company, Inc. and their subsidiaries.

3. “Claim” means any and all manner of claims, demands, actions, causes of
action, suits, damages, punitive or exemplary damages, liabilities, judgments,
debts, injunctive relief, claims over, accounts, warranties, liens, attorneys’
fees, costs or expenses, whether based in contract law, tort law, equity,
statute, regulation, or otherwise, whether state, federal, or local, known or
unknown, or asserted or unasserted.

4. “Complaint” means the complaint filed in the Litigation on November 15, 2004.

5. “Covered Claim” means any and all known Claims that American Express asserted
or could have asserted based in whole or in part on the alleged illegality or
tortious or otherwise actionable effect of any MasterCard act, omission or
occurrence from the beginning of time through the Effective Date, including but
not limited to any alleged future losses, harms, or damages arising from the
existence or operation of the Visa Rules or the MasterCard Rules through the
Effective Date. With respect to Claims arising out of Dedication Agreements that
are currently in effect, “Covered Claim” includes, without limitation, any Claim
for alleged harm or damage arising out of the past, present, or future operation
of such an Agreement through and including the date of its natural expiration
(i.e., its original date of expiration without regard to any extension or
renewal of the Agreement that is entered into after the Effective Date). For the
avoidance of doubt, except as provided in the immediately preceding sentence
with respect to Dedication Agreements or provided in paragraph 18, nothing in
this Release and Settlement Agreement shall limit or affect the ability of
American Express to assert any claim subsequent to the Effective Date for
injunctive relief nor limit or affect the ability of American Express to make
any claim against MasterCard for damages incurred after the Effective Date
(other than damages after the Effective Date caused by MasterCard’s Competitive
Programs Policy which was repealed in 2004) and any such Claim is excluded from
the definition of Covered Claim as used in this Release and Settlement
Agreement.

6. “Dedication Agreement” means any agreement between Visa U.S.A. or MasterCard,
on the one hand, and a counterparty, on the other hand, under which the
counterparty to the agreement with Visa U.S.A. or MasterCard receives valuable
consideration in exchange for (i) spend volume on their Payment Cards on the
networks of Visa U.S.A. or MasterCard, or (ii) branding a certain portion or
amount of their Payment Cards as MasterCard or Visa cards.

7. “Effective Date” means the later of the date that this Release and Settlement
Agreement has been duly executed by all parties shown on the signature lines at
the end of this



--------------------------------------------------------------------------------

Settlement Communication

Subject to Fed. R. Evid. 408

 

Agreement, the date on which the Agreement is approved by MasterCard Inc.’s
Board of Directors, or the date on which the Agreement is approved by American
Express’s Board of Directors.

8. “Execution Date” means the date that this Release and Settlement Agreement
has been executed by the parties shown on the signature lines at the end of this
Agreement.

9. “Litigation” means American Express Travel Related Services Co., Inc. v. Visa
U.S.A. Inc. et al., No. 04-CV-08967 (S.D.N.Y.).

10. “MasterCard” means MasterCard International Inc. and MasterCard
Incorporated.

11. “MasterCard Rules” means (i) MasterCard’s rules, operating regulations, and
bylaws, and (ii) MasterCard’s rules, policies, practices, Dedication Agreements
or other agreements, and procedures limiting or restricting the ability of
MasterCard members to issue American Express Payment Cards, including but not
limited to MasterCard’s Competitive Programs Policy.

12. “Payment Cards” means credit cards, debit cards, charge cards, prepaid
cards, stored value cards, commercial cards, virtual cards, and other payment
transaction products or devices (including those that do not utilize a tangible
card).

13. “Visa” means Visa U.S.A. or Visa Inc.

14. “Visa Rules” means (i) Visa U.S.A. and Visa International rules, operating
regulations, and by-laws, and (ii) Visa U.S.A. and Visa International’s rules,
policies, practices, Dedication Agreements or other agreements, and procedures
limiting or restricting the ability of Visa members to issue American Express
Payment Cards, including but not limited to Visa’s By-Law 2.10(e).

 

II. Total Release of MasterCard

15. American Express hereby totally releases and discharges MasterCard and its
Affiliates from any and all Covered Claims.

 

III. Payments.

16. In consideration for the foregoing releases, MasterCard will pay American
Express:

(a) Twelve quarterly payments commencing with the quarter ending September 30,
2008, contingent on the performance of American Express’s United States GNS
business. The amount of each quarterly payment will be 15% of American Express’s
United States GNS billings during the quarter up to a maximum of $150 million,
provided however that if the payment for any quarter is less than $150 million
the maximum payment for a future quarter or quarters shall be increased by the
difference between $150 million and such lesser amount as was actually paid. For
the avoidance of doubt, the maximum total amount of all

 

2



--------------------------------------------------------------------------------

Settlement Communication

Subject to Fed. R. Evid. 408

 

twelve quarterly payments is $1.8 billion, and the cumulative amount of
quarterly payments made shall not at any time exceed $150 million times the
number of quarterly payments made.

(b) Each quarterly payment provided for in subparagraph (a) above shall be made
as follows: (i) a $150 million payment will be made on the 15th day of the third
month of the quarter, subject to adjustment the following quarter if the actual
payment earned is less than $150 million; (ii) within 30 days after the close of
the quarter, American Express will provide an email certification to MasterCard
of the amount due for the quarter up to the maximum provided for by subparagraph
(a) above; (iii) if the amount due is less than $150 million, based on such
certification, American Express will repay MasterCard the difference within 10
days (e.g. the payment for the quarter ending September 30, 2008 will be made on
or before September 15, 2008, subject to adjustment during the first 10 days of
November 2008).

17. If the amounts required to be paid pursuant to paragraph 16 above are not
paid as required, American Express will have the option of commencing an
arbitration to collect such payments or declaring a default of this Release and
Settlement Agreement. MasterCard will have 30 days from receipt of any notice of
default to cure such default by making the required payment. If MasterCard fails
to cure any default in the time provided, American Express, at its sole
election, may declare this Release and Settlement Agreement null and void and,
upon returning all settlement payments previously received, American Express
shall be entitled to reassert the Covered Claims against MasterCard to the full
extent that such Covered Claims could have been pursued in the absence of this
Release and Settlement Agreement and any statute of limitations defense arising
as a result of this Release and Settlement Agreement or its implementation is
waived. For the avoidance of doubt, MasterCard reserves the right to assert all
statute of limitations defenses against Covered Claims that they would have been
able to assert in the absence of this Release and Settlement Agreement or its
implementation.

 

IV. Other provisions.

18. Neither American Express nor MasterCard has a present intention to make a
Claim against the other. Any Claim (including a Claim for injunctive relief,
damages, or otherwise) asserted by either party to this Release and Settlement
Agreement against the other brought within thirty-six months of the Effective
Date, including but not limited to any question or dispute arising from or
relating to this Release and Settlement Agreement, shall be exclusively resolved
by binding arbitration pursuant to the rules of the International Chamber of
Commerce with Kenneth Feinberg serving as the sole arbitrator. Any such
arbitration shall take place in New York City and shall be governed by the law
of the State of New York, without regard to its choice of law rules. If
Mr. Feinberg is unable to serve as an arbitrator, an alternative will be
selected by the parties’ mutual agreement. If either party believes that the
decision by Mr. Feinberg (or his alternative) is without rational basis, such
party will have the right to have that issue decided by a panel selected
pursuant to the rules of the International Chamber of Commerce.

 

3



--------------------------------------------------------------------------------

Settlement Communication

Subject to Fed. R. Evid. 408

 

19. This Release and Settlement Agreement is not intended to create, and does
not create, any third party beneficiary rights.

20. The parties hereto shall use their best efforts to obtain all necessary
approvals of the material terms of this Release and Settlement Agreement, and to
transmit copies of all such approvals to counsel for signatories hereto, within
15 days of the Execution Date.

21. This Release and Settlement Agreement shall take effect on the Effective
Date. This Release and Settlement Agreement may be amended or superseded only by
a written agreement duly executed by all of the signatories hereto.

22. Within seven days of the Effective Date, American Express shall cause
MasterCard to be voluntarily dismissed from the Litigation without prejudice,
except that, upon American Express’s receipt of the final payment due under this
Release and Settlement Agreement such dismissal shall have the effect of a
dismissal with prejudice. Except as provided in Paragraph 17, American Express
covenants not to sue MasterCard or its Affiliates for any Covered Claim.

23. Prior to June 25, 2008, the parties shall not publicly disclose the contents
of this agreement except to the extent necessary to comply with applicable laws,
regulations, court orders, or other legal obligations and except to advise the
Court in the Litigation. After June 25, 2008, any party may publicly disclose
the contents or existence of this Agreement; provided, however, that parties
shall coordinate in order to permit the simultaneous disclosure of the existence
and terms of this agreement by American Express and MasterCard. In any public
statements regarding the Release and Settlement Agreement or the Covered Claims,
neither party will discuss the merits of the Covered Claims, or disparage the
other party. In the event this Agreement or its contents inadvertently becomes
public, the parties agree to confer immediately regarding the release of a
public communication.

24. The parties recognize that this Release and Settlement Agreement does not
affect the need of MasterCard to defend against claims brought against it by
Discover Financial Services, DFS Services, LLC and Discover Bank.

25. Except as provided in paragraph 18, the parties consent to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York to consider the effect of this Release and Settlement Agreement, if
any, on any action for damages or other relief in any federal antitrust action
by American Express relating to the conduct at issue in the Litigation. With
respect to any proceeding in the Southern District of New York to resolve
disputes regarding this Release and Settlement Agreement, the Parties agree that
they will make reasonable efforts to have it assigned to the Honorable Judge
Barbara S. Jones. For the avoidance of doubt, notwithstanding anything in
paragraph 18 above, any application for the interpretation, modification, or
enforcement of a decree in United States v. Visa USA Inc., Visa International
Corp. and MasterCard International Inc. shall be made to the Court entering the
decree and nothing in this Release and Settlement Agreement shall limit or
affect American Express’s ability to make any such application.

 

4



--------------------------------------------------------------------------------

Settlement Communication

Subject to Fed. R. Evid. 408

 

26. Nothing in this Release and Settlement Agreement shall be construed as an
admission of liability by MasterCard with respect to any Covered Claim.

June 24, 2008

 

MasterCard International Inc. By:  

/s/ Robert W. Selander

  MasterCard Incorporated By:  

/s/ Robert W. Selander

  American Express By:  

/s/ David Boies

 

 

5